Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 18 and 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner has thoroughly reviewed applicant’s original disclosure and can find no disclosure of the combination of features recited in claims 10, 18 and 27-31; therefore, said claims are rejected for lack of a written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33, 35 and 39-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites in part, “receive a second PDCCH from the cellular base station…receive a third PDCCH…subsequently to transmitting the second PDCCH” rendering the scope of the claim indefinite. Claim 39 is directed towards a wireless device configured by a processor to perform the same features of claim 32; claim 33 depends upon claim 32 and claim 40 depends upon claim 39; and claims 33 and 40 do not alleviate the lack of clarity; therefore claims 32-33 and 39-40 are rejected as indefinite.
Claim 35 is directed towards an apparatus of a processor configured to control a wireless device. Therefore, any limitations of the claim(s), especially within the body of claim(s), that aren’t part of or limiting the method implemented by the apparatus (e.g. “wherein the cellular base station is further configured to continue providing PDCCH according to the first set of parameters regardless of the first PDCCH”) are either not part of the claim because they clearly wouldn’t be required for infringement; or there is great ambiguity as to whether those limitations are required for infringement, especially for a potential infringer; therefore, a rejection under 35 U.S.C. 112(b) is appropriate.  (MPEP 2173.02: “the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000). See also In re Larsen, 10 Fed. App'x 890 (Fed. Cir. 2001)”.
For the purpose of examining the claims on their merits, examiner interprets claims 32 and 39 to recite “subsequently to receiving the second PDCCH” and the features of claim 35 to be commensurate in scope to claim 42.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 32-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (US 2013/0301421 A1).

Regarding claim 1, Yi discloses an apparatus, comprising: 
a processor configured to cause a wireless device to (Fig. 10, [0127]-[0128]): 
receive, from a cellular base station, a timer and a configuration for monitoring a physical downlink control channel (PDCCH) according to a first set of parameters, wherein the first set of parameters includes a periodic duty cycle configuration, wherein the periodic duty cycle configuration includes a periodicity and a first time (Fig. 6, [0047]-[0048], [0050] disclosing a user equipment (UE) utilizes DRX comprising a periodic repetition (short DRX cycle in Fig. 6) of on duration in which the UE monitors a PDCCH; [0093] disclosing the base station (eNB) configures the DRX parameters such as the OnDuration, short DRX cycle and DRX timers with an RRC message; [0089] and [0091] disclosing drx-shortCycle timer as another DRX timer), 
wherein the first time is a first set of consecutive slots of a period in which the wireless device monitors the PDCCH according to the first set of parameters ([0051]-[0052] disclosing the onDuration specifies the consecutive number of subframes for which the UE monitors the PDCCH); 
start the timer, and, for respective periods of a plurality of periods according to the periodicity, monitor the PDCCH according to the first set of parameters (Fig. 6, S620 [0089]); and 
([Fig. 6, S610, [0080] disclosing receiving an initial transmission form the base station (e.g., eNB); [0058]-[0059] disclosing when DRX is configured the active time includes the time while onDuration timer or drx-inactivity timer is running; [0078]-[0081] disclosing DRX comprises start onDuration timer and during the active time monitor the PDCCH; [0084]-[0085] if the PDCCH indicates a new transmission start DRX inactivity timer); and 
in response to expiry of the timer, revert to monitoring PDCCH according to a second set of parameters regardless of the first PDCCH received during the one or more slots in the first set of consecutive slots (Fig. 6, [0091] when the drx-shortCycle timer expires, transition to a long DRX cycle).  

Regarding claim 3, Yi discloses the apparatus of claim 1, wherein according to the periodic duty cycle configuration, the wireless device is configured to monitor the PDCCH according to a third time indicating a number of subframes to monitor the PDCCH ([0054] drx-Inactivity timer specifies a number of consecutive subframes to monitor the PDCCH; [0078]-[0081], [0084]-[0085], [0093]).  

Regarding claim 32, Yi discloses the apparatus of claim 1, wherein the processor is further configured to cause the wireless device to: 
(Fig. 6 long DRX cycle, [0093] disclosing the long DRX cycle and onDuration are configured via RC message from the base station (eNB)); 
receive a second PDCCH from the cellular base station during one or more slots in the second set of consecutive slots in accordance with the second periodic duty cycle configuration; and receive a third PDCCH according to the second set of parameters subsequently to transmitting the second PDCCH ([0078], [0080]-[0081], [0084] and [0086]).  

Regarding claim 33, Yi discloses the apparatus of claim 32, wherein the second periodic duty cycle configuration includes a second periodicity and a second time, wherein the second time is a second set of consecutive slots of a second period in which the wireless device monitors the PDCCH according to the second set of parameters  ([0093] disclosing the base station (eNB) configures the DRX parameters such as the OnDuration and long DRX cycle with an RRC message; [0051]-[0052] disclosing the onDuration specifies the consecutive number of subframes for which the UE monitors the PDCCH).
  
Regarding claim 34, Yi discloses the apparatus of claim 1, wherein the timer is not reset or restarted (Fig. 6 drx-shortCycle timer, [0074]-[0075]).  

Regarding claim 35, Yi discloses the apparatus of claim 1, wherein the cellular base station is further configured to continue providing PDCCH according to the first set of parameters regardless of the first PDCCH (Fig. 6, short DRX cycle during drx-shortCycle time; [0048]-[0087]).  

Regarding claim 36, Yi discloses the apparatus of claim 1, wherein the processor is further configured to cause the wireless device to start a second timer in response to the first PDCCH (([0078], [0080]-[0081], [0084] and [0085]).  

Regarding claim 37-43, the claims are directed towards a wireless device, comprising: a radio; and a processor operably connected to the radio and configured to cause the wireless device to perform the functions of claims 1, 3 and 32-36; therefore, claims 37-43 are rejected on the grounds presented above for claims 1, 3 and 32-36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 27-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2013/0301421 A1) in view of Pelletier et al. (US 2009/0239566 A1).

Regarding claims 10 and 27-31, the claims are directed towards a cellular base station, comprising:  an antenna; a radio operably coupled to the antenna; and a processor operably coupled to the radio; wherein the antenna, radio, and processor are configured to perform the reciprocal functionality to the functionality of the apparatus of claims 1 and 32-36; therefore, the features of claims 10 and 27-31 are disclosed by Yi with the exception that Yi does not disclose the cellular base station uses the same timers as the user equipment; however, Pelletier discloses the UE and the base station previously agreed on a DRX configuration i.e. they have similar timers and knowledge of the beginning times of the cycles (long cycles or short cycles) ([0023]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the timers as disclosed by Pelletier such that the state of the UE does not have to be signaled explicitly when the PDCCH is successfully received by the UE ([0023]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2013/0301421 A1) in view of Pelletier et al. (US 2009/0239566 A1) in view of Tushar et al. (US 2017/0208612 A1).

Regarding claim 18, Yi in view of Pelletier discloses the cellular base station of claim 10, wherein at least one parameter of the first set of parameters comprises an anchor point parameter selected based at least in part on an average inter-grant distance for an application type currently associated with cellular communication between the cellular base station and the wireless device (Fig. 4, S100, S110, S130, [0070] disclosing the base station configures an SPS interval S100 between grants in which an end interval S130-AU of the SPS interval may be a start interval of the next SPS interval).
The interval is fixed and SPS grants are delivered at the beginning of each interval (e.g. anchor point) and such fixed inter-grant distance is necessarily the average of the repetitive inter-grant distances. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the DRX technique of Yi to send grants as taught by Tushar because this can minimize overhead and minimize power consumption ([0012]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 10, 18 and 32-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461